DETAILED ACTION
This is in response to the Amendment filed 12/2/2020 wherein claims 1-8, 10, 12-18, 21 have been canceled, claims 19-20 are withdrawn, and claims 9, 11, and 22-28 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “first state” (Claim 9, line 13 and Claim 27, line 12) and the “second state” (Claim 9, line 13 and Claim 27, line 12) of the correction vanes must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9, 11, and 22 are objected to because of the following informalities: 

“the operational parameters” (Claim 11, line 1) is believed to be in error for - - the current operational parameters - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11, and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings, in re Vaeck. 947, F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and/or use the claimed invention is not a single, simple factual determination. 
Applicant claims “determining a distortion in the airflow; positioning a plurality of correction vanes disposed within an annular frame of an air flow controller based at least upon the determined distortion” (Claim 9, lines 5-7 and Claim 27, lines 5-7). Applicant’s specification states “These distortions may be determined using direct measurement, for example using one or more sensors in the inlet duct to measure non-uniformity of the inlet air flow distribution. In some embodiments, these inlet air flow distortions are determined by calculations, using as their input various indirectly measured engine performance parameters. In some embodiments, modeling may predict an air flow condition within an inlet duct or elsewhere in or at the inlet of the engine based on the vehicle parameters such as, e.g., altitude, proximity to other objects, yaw, roll, or climb rate.” (Paragraph 0050 of Applicant’s specification). Applicant’s specification further states that “the positioning is predetermined based on an expected distortion that has also been predetermined” (Paragraph 0055 of Applicant’s specification).  However, Applicant does not discuss which type of sensors are used or specifically where they are to be located in order to determine the distortion using measurement. Further, Applicant does not disclose any equations, numerical models, or computational methods which are to be used for determining the airflow distortion using calculations or modeling and also does not disclose how the system determines the positioning of the vanes based on the distortion.
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the determination of the inlet distortion required by the claims. It is further noticed that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon Applicant’s disclosure, one of ordinary skill in the art would not be able to make or use the invention 
Claims 11 and 22-26 are rejected for the same reasons discussed above based on their dependency to Claim 9.
Claim 28 is rejected for the same reason discussed above based on its dependency to Claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (US 10,006,833) in view of Ferrar et al. (US 2016/0012159), McMillan (US 2007/0110583), Morford (US 2013/0343864), and deGaribody (US 2015/0330310).
Regarding Independent Claim 9, Caldwell teaches (Figures 1-7) a turbine engine (Column 1, lines 9-19) having an air inlet duct prior to the compressor stage (Column 1, lines 49-56), wherein airflow distortions are caused at least in part by the interaction of the air flow with the inlet duct (Column 3, lines 
determining the distortion of the airflow (using a Navier-Stokes CFD analysis at 42 – see Figure 4 and Column 3, line 66 – Column 4, line 18);
positioning a plurality of correction vanes (36, 62) of an air flow controller (34) based at least upon the determined distortion (at 44 – see Figure 4 and Column 4, lines 19-33); and
exposing the airflow (64) to the plurality of correction vanes (36, 62). Caldwell does not teach wherein the plurality of correction vanes comprise a plurality of shape memory materials, wherein the positioning the plurality of correction vanes comprises applying an electrical current to at least one respective correction vane of the plurality of correction vanes, wherein the application of electrical current transitions the respective correction vane of the plurality of correction vanes from a first state to a second state, wherein determining the distortion comprises sensing airflow characteristics in the air inlet duct, wherein determining the distortion comprises determining current operational parameters, wherein the operational parameters are selected from a group consisting of angle of attack, turning, climb, roll, yaw, pitch, altitude, and attitude, wherein, in the second state, the plurality of correction vanes are positioned so as to be symmetrical about a first diametric central axis extending across an annular frame, or wherein at least one correction vane of the plurality of correction vanes extends transversely across the first diametric central axis.
Ferrar teaches (Figures 1-6) a plurality of correction vanes (see 200-202 in Figure 2, 501-504 in Figure 5, and Figures 3-4) that are positioned to be symmetrical about a first diametric central axis (an axis extending from the bottom of the annular frame to the top of the annular frame; see Figures 1-5) extending across an annular frame (see Figures 3-4), wherein at least one correction vane (504; see Figures 3-5) of the plurality of correction vanes (see 200-202 in Figure 2, 501-504 in Figure 5, and Figures 3-4) extends transversely across the first diametric central axis (an axis extending from the bottom of the annular frame to the top of the annular frame; see Figures 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell to include the plurality of correction vanes that are positioned to 
McMillan teaches (Figures 1-19) the use of memory shape materials in vanes (Paragraph 0011 and abstract). McMillan also teaches (Figures 1-19) wherein positioning the vanes (14, 18) comprises applying an electrical current to at least one respective correction vane of the plurality of correction vanes (Paragraph 0011), wherein the application of electrical current transitions the respective correction vane (14, 18) of the plurality of correction vanes from a first state to a second state (from a compression state to a tension state – see Figures 4-6 and Paragraphs 0011 and 0058).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell in view of Ferrar to include the material as taught by McMillan in order to permit the inclination, or angle, of the vanes to change, thereby increasing engine efficiency (Paragraph 0059). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Caldwell in view of Ferrar and McMillan does not teach wherein determining the distortion comprises sensing airflow characteristics in the air inlet duct, wherein the step of determining the distortion comprises determining current operational parameters, wherein the operational parameters are selected from a group consisting of angle of attack, turning, climb, roll, yaw, pitch, altitude, and attitude.
Morford teaches (Figures 1-4) determining an inlet distortion (64; see Paragraphs 0036-0037 and Figure 3) by determining current operational parameters (including an angle of attach, a side-to-side command or yaw, and a Mach number; see Paragraph 0036 and Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell in view of Ferrar and McMillan to include the determination an inlet distortion by determining current operational parameters being selected from angle of attack and yaw, as taught by Morford, in order to establish an inlet stability and distortion parameter to determine whether a flow enhancement device should be activated or deactivated (Paragraph 0036-0037). Caldwell in view of Ferrar, McMillan and Morford does not teach sensing airflow characteristics in the air inlet duct.
deGaribody teaches (Figures 1-10) a sensor (340) located at an air inlet of a jet engine (see Figures 3-4), wherein information provided by the sensor is used to determine or measure temperature of the air, pressure of the air, and/or other airflow characteristics (Paragraph 0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell in view of Ferrar, McMillan, and Morford to include the sensor as taught by deGaribody in order to determine air pressure, air temperature, and/or other airflow characteristics at the inlet (Paragraph 0039).
Regarding Claim 22, Caldwell in view of Ferrar, McMillan, Morford, and deGaribody teaches the invention as claimed and as discussed above. Caldwell further teaches (Figures 1-7) wherein an air passage (see Figure2) defined by the air inlet duct (at 18), the air passage (see Figure 2) having a center path (a centerline extending through the flow path shown in Figure 2) defining the airflow through the air inlet duct (at 18), wherein the center path comprises at least one curve (see Figure 2).

Claims 11, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (US 10,006,833) in view of Ferrar et al. (US 2016/0012159), McMillan (US 2007/0110583), Morford (US 2013/0343864), and deGaribody (US 2015/0330310) as applied to claim 9 above, and further in view of Silkey et al. (US 2007/0241229).
Regarding Claim 11, Caldwell in view of Ferrar, McMillan, Morford, and deGaribody teaches the invention as claimed and as discussed above. Caldwell in view of Ferrar, McMillan, Morford, and 
Silkey teaches (Figures 1-13) activation of all correction vanes (36) may maximize engine performance at takeoff conditions however, at cruise conditions, engine performance may be maximized by the activation of a single correction vane (see Paragraph 0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell in view of Ferrar, McMillan, Morford, and deGaribody to include the takeoff and cruise operational parameters, as taught by Silkey, in order to maximize the engine performance (Paragraph 0043). 
Regarding Claim 25, Caldwell in view of Ferrar, McMillan, Morford, and deGaribody teaches the invention as claimed and as discussed above. Caldwell in view of Ferrar, McMillan, Morford, and deGaribody does not teach wherein: the annular frame of the air flow controller has four equal quadrants divided by the first diametric central axis and a second diametric central axis extending across the annular frame perpendicularly to the first diametric central axis; in the second state, the plurality of correction vanes includes four sections that each extend symmetrically through a quadrant of the four equal quadrants; and in the second state, each correction vane of each section of the plurality of correction vanes extends away from the first diametric central axis at a first angle and extends away from the second diametric central axis at a second angle that is a complementary angle to the first angle.
Silkey teaches, however, a plurality of vortex generators (36) extending across an annular frame (30), wherein the vortex generators (36) may take a wide variety of arrangements, orientations, numbers, sizes, and curvatures (see Paragraph 0042), wherein an optimum arrangement may be selected for the particular aircraft/inlet geometry and anticipated flight conditions (Paragraph 0042). Silkey further teaches that the arrangement of the vortex generators may be selected to optimize conditions at a particular aircraft/inlet geometry and anticipated flight conditions (Paragraph 0042) such as optimizing the reduction of separation within an inlet passageway in which the flow undergoes a turn in direction (see Paragraph 0046). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell in view of Ferrar, McMillan, Morford, and deGaribody to include In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).
Regarding Claim 26, Caldwell in view of Ferrar, McMillan, Morford, and deGaribody teaches the invention as claimed and as discussed above. Caldwell in view of Ferrar, McMillan, Morford, and deGaribody does not teach wherein, in the second state, each correction vane of the plurality of correction vanes is annular and is concentric with the annular frame.
Silkey teaches, however, a plurality of vortex generators (36) extending across an annular frame (30), wherein the vortex generators (36) may take a wide variety of arrangements, orientations, numbers, sizes, and curvatures (see Paragraph 0042), wherein an optimum arrangement may be selected for the particular aircraft/inlet geometry and anticipated flight conditions (Paragraph 0042). Silkey further teaches that the arrangement of the vortex generators may be selected to optimize conditions at a particular aircraft/inlet geometry and anticipated flight conditions (Paragraph 0042) such as optimizing the reduction of separation within an inlet passageway in which the flow undergoes a turn in direction (see Paragraph 0046). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell in view of Ferrar, McMillan, Morford, and deGaribody to include the concept of optimizing the arrangement of vortex generators, as taught by Silkey, in order to reduce separation within an inlet passageway in which the flow undergoes a turn in direction (see Paragraph 0046). It is additionally noted that it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (US 10,006,833) in view of Ferrar et al. (US 2016/0012159), McMillan (US 2007/0110583), Morford (US 2013/0343864), and deGaribody (US 2015/0330310) as applied to Claim 9 above, and further in view of Truax et al. (US 6,371,414).
Regarding Claim 23, Caldwell in view of Ferrar, McMillan, Berrier, and deGaribody teaches the invention as claimed and as discussed above. Caldwell in view of Ferrar, McMillan, Berrier, and deGaribody does not teach wherein the positioning is performed in real time.
Truax teaches (Figures 1-8B) wherein the positioning (the control of the effectors 14 – see Figures 1B) is performed in real time (see Column 2, lines 38-49 and Column 6, lines 47-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell in view of Ferrar, McMillan, Berrier, and deGaribody to include the real time positioning as taught by Truax in order to relieve computational burdens and inaccuracies associated with mathematical models (Column 2, lines 37-49).
Regarding Claim 24, Caldwell in view of Ferrar, McMillan, Berrier, and deGaribody teaches the invention as claimed and as discussed above. Caldwell in view of Ferrar, McMillan, Berrier, and deGaribody does not teach wherein the plurality of correction vanes are positioned at two longitudinal displaced stations within the air duct.
Truax further teaches (Figures 1-8B) wherein the plurality of vanes (14) are positioned at two longitudinal displaced stations (at 12 and 13 – see Figure 4A and 6) within the air inlet duct (25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell in view of Ferrar, McMillan, Berrier, and deGaribody to include the placement of the arrays of the vanes as taught by Truax in order to actively manipulate and control the fluid flow over the duct surface (Column 7, line 64 – Column 8, line 12).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (US 10,006,833) in view of McMillan (US 2007/0110583), deGaribody (US 2015/0330310), and Silkey et al. (US 2007/0241229).
Regarding Independent Claim 27, Caldwell teaches (Figures 1-7) a turbine engine (Column 1, lines 9-19) having an air inlet duct prior to the compressor stage (Column 1, lines 49-56), wherein airflow distortions are caused at least in part by the interaction of the air flow with the air inlet duct (Column 3, lines 1-9), a method of adaptively removing the airflow distortions prior to the compressor stage (via 36, 62) comprising the steps of:

positioning a plurality of correction vanes (36, 62) of an air flow controller (34) based at least upon the determined distortion (at 44 – see Figure 4 and Column 4, lines 19-33); and
exposing the airflow (64) to the plurality of correction vanes (36, 62), wherein the plurality of correction vanes (36, 62). Caldwell does not teach wherein the plurality of correction vanes comprise a plurality of shape memory materials, wherein the positioning the plurality of correction vanes comprises applying an electrical current to at least one respective correction vane of the plurality of correction vanes, wherein the application of electrical current transitions the at least one respective correction vane of the plurality of correction vanes from a first state to a second state, wherein determining the distortion comprises airflow characteristics in the air inlet duct, and wherein, in the second state, the plurality of correction vanes are positioned so as to be asymmetrical about a first diametric central axis extending across an annular frame.
McMillan teaches (Figures 1-19) the use of memory shape materials in vanes (Paragraph 0011 and abstract). McMillan also teaches (Figures 1-19) wherein positioning the vanes (14, 18) comprises applying an electrical current to at least one respective correction vane of the plurality of correction vanes (Paragraph 0011), wherein the application of electrical current transitions the respective correction vane (14, 18) of the plurality of correction vanes from a first state to a second state (from a compression state to a tension state – see Figures 4-6 and Paragraphs 0011 and 0058).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell to include the material as taught by McMillan in order to permit the inclination, or angle, of the vanes to change, thereby increasing engine efficiency (Paragraph 0059). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Caldwell in view of McMillan does not teach wherein determining the distortion comprises sensing airflow characteristics in the air inlet duct, wherein, in the second state, the plurality of correction vanes are positioned so as to be asymmetrical about a first diametric central axis extending across an annular frame.
deGaribody teaches (Figures 1-10) a sensor (340) located at an air inlet of a jet engine (see Figures 3-4), wherein information provided by the sensor is used to determine or measure temperature of the air, pressure of the air, and/or other airflow characteristics (Paragraph 0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell in view of McMillan to include the sensor as taught by deGaribody in order to determine air pressure, air temperature, and/or other airflow characteristics at the inlet (Paragraph 0039). Caldwell in view of McMillan and deGaribody does not teach wherein, in the second state, the plurality of correction vanes are positioned so as to be asymmetrical about a first diametric central axis extending across an annular frame.
Silkey teaches, however, a plurality of vortex generators (36) extending about a first diametric central axis extending across an annular frame (30), wherein the vortex generators (36) may take a wide variety of arrangements, orientations, numbers, sizes, and curvatures (see Paragraph 0042), wherein an optimum arrangement may be selected for the particular aircraft/inlet geometry and anticipated flight conditions (Paragraph 0042). Silkey further teaches that the arrangement of the vortex generators may be selected to optimize conditions at a particular aircraft/inlet geometry and anticipated flight conditions (Paragraph 0042) such as optimizing the reduction of separation within an inlet passageway in which the flow undergoes a turn in direction (see Paragraph 0046). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell in view of McMillan and deGaribody to include the concept of optimizing the arrangement of vortex generators, as taught by Silkey, in order to reduce separation within an inlet passageway in which the flow undergoes a turn in direction (see Paragraph 0046). It is additionally noted that it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).
Regarding Claim 28, Caldwell in view of McMillan, Morford, Silkey, and deGaribody teaches the invention as claimed and as discussed above. Caldwell in view of McMillan, Morford, Silkey, and deGaribody does not teach, as discussed so far, wherein, in the second state: the plurality of correction vanes includes at least four sections of semi-circular correction vanes; and each section of semi-circular 
Silkey teaches, however, a plurality of vortex generators (36) extending across an annular frame (30), wherein the vortex generators (36) may take a wide variety of arrangements, orientations, numbers, sizes, and curvatures (see Paragraph 0042), wherein an optimum arrangement may be selected for the particular aircraft/inlet geometry and anticipated flight conditions (Paragraph 0042). Silkey further teaches that the arrangement of the vortex generators may be selected to optimize conditions at a particular aircraft/inlet geometry and anticipated flight conditions (Paragraph 0042) such as optimizing the reduction of separation within an inlet passageway in which the flow undergoes a turn in direction (see Paragraph 0046). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell in view of McMillan and deGaribody to include the concept of optimizing the arrangement of vortex generators, as taught by Silkey, in order to reduce separation within an inlet passageway in which the flow undergoes a turn in direction (see Paragraph 0046). It is additionally noted that it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).

Response to Arguments
Applicant's arguments filed 12/2/2020, regarding the drawing objecitons, have been fully considered but they are not persuasive. Applicant argues that the two states of the claimed invention are shown by including the phrase “first state” in the box in Figure 10. In response, the two states of the correction vanes are necessary for a person having ordinary skill in the art to understand the movement of the vanes required to remove an airflow distortion. It is noted that including the phrase “first state” within a box does not show every feature in the claims (such as the vanes movement from a first state to a second state).
Applicant's arguments filed 12/2/2020, regarding the 35 USC 112(a) rejections, have been fully considered but they are not persuasive. Applicant argues that although the specification and drawings do not teach the arrangement of sensors for the determination of distortions, the arrangement of sensors for determining a distortion in the airflow; positioning a plurality of correction vanes disposed within an annular frame of an air flow controller based at least upon the determined distortion” (Claim 9, lines 5-7 and Claim 27, lines 5-7). Applicant is apparently arguing that the mere placement of sensors in an air inlet duct somehow automatically achieves the positioning of correction vanes based on the distortion, it is unclear how sensors can position a vane based on a distortion. As discussed above, Applicant does not discuss which type of sensors are used or specifically where they are to be located in order to determine the distortion using measurement. Further, Applicant does not disclose any equations, numerical models, or computational methods which are to be used for determining the airflow distortion using calculations or modeling and also does not disclose how the system determines the positioning of the vanes based on the distortion. 
Therefore, because Applicant does not disclose any algorithm, model, calculation, look-up table, etc., which links a determined distortion to an arrangement of correction vanes, one having ordinary skill in the art would not understand how to make and use the claimed invention without undue experimentation.
Applicant's arguments filed 12/2/2020, regarding claims 27-28 have been fully considered but they are not persuasive. Applicant argues that the prior art references do not teach vanes positioned to be asymmetrical about a diametric central axis as required by claim 27. In response and as discussed above,  although Caldwell in view of McMillan and deGaribody does not teach wherein, in the second state, the plurality of correction vanes are positioned so as to be asymmetrical about a first diametric central axis extending across an annular frame, Silkey teaches a plurality of vortex generators (36) extending about a first diametric central axis extending across an annular frame (30), wherein the vortex generators (36) “may take a wide variety of arrangements, orientations, numbers, sizes, and curvatures” (see Paragraph 0042 of Silkey – emphasis added), wherein “[a]n optimum arrangement may be selected for the particular aircraft/inlet geometry and anticipated flight conditions” (Paragraph 0042 of Silkey – emphasis added). Silkey further teaches that the arrangement of the vortex . 
As discussed above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell in view of McMillan and deGaribody to include the concept of optimizing the arrangement of vortex generators, as taught by Silkey, in order to reduce separation within an inlet passageway in which the flow undergoes a turn in direction (see Paragraph 0046). It is additionally noted that it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).
Although Applicant argues that his arrangement in Figure 9A depicting an asymmetric position of correction vanes is significant because it might improve, prevent, or correct distortions. It is noted that Applicant states that the configuration of Figure 9A “may be configured to improve, prevent, or correct distortions” and Applicant further states that the configurations of Figures 9B and 9C “may not be disruptive to any specific air flow distortion”. It is noted that the use of the term “may” implies that the distortions may not be improved, prevented, or corrected when the configuration of Figure 9A is used. Similarly, the use of the phrase “may not” implies that the distortions may be disrupted when the configurations of either Figures 9B or 9C are used. Therefore, the present specification does not disclose that the claimed configurations are “significant”.
Further, although not relied upon for the rejections of claims 27-28, Ferrar teaches (Figures 1-6) a plurality of correction vanes that are positioned to be asymmetrical about a first diametric central axis extending across the annular frame (the diametric axis extending from a left side of the frame to the right side of the frame; see Figures 1-5).
Applicant’s arguments with respect to claims 9, 11, and 22-26 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/THOMAS P BURKE/Examiner, Art Unit 3741